DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finn et al, US Pub. 2018/0123221.
Finn et al disclose a smart card comprising: a card body construction for a smartcard (SC), a metal card body would have an opening on the rear (back side) of the card body to allow contactless communication with a transponder chip module inside of the metal card; the card body construction may be layered, as follows: a first (top) metal layer, having a thickness and an opening for receiving the transponder chip module and a slit 930A extending from the opening to an outer edge of the layer, so that the layer may function as a coupling frame 920A; a layer of adhesive; a second (middle) metal layer having an opening for the mold mass of the transponder chip module and a slit 930B extending from the opening to an outer edge of the layer, so that the layer may function as a coupling frame 930B; a third metal layer may have a slit 930C extending from an interior position of the layer to the outer edge of the layer so that the layer may function as a coupling frame 920C. (See Fig. 9, para 0284-0294).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al, US Pub. 2018/0123221.
Finn et al disclose a smart card comprising: a card body construction for a smartcard (SC), a metal card body would have an opening on the rear (back side) of the card body to allow contactless communication with a transponder chip module inside of the metal card; the card body construction may be layered, as follows: a first (top) metal layer, having a thickness and an opening for receiving the transponder chip module and a slit 930A extending from the opening to an outer edge of the layer, so that the layer may function as a coupling frame 920A; a layer of adhesive; a second (middle) metal layer having an opening for the mold mass of the transponder chip module and a slit 930B extending from the opening to an outer edge of the layer, so that the 
Regarding claims 1-10, Finn et al disclose all the structure of the smart card but fails to disclose some astatic features, such as having a primer, ink, including protective layer for protecting the components of the card. However, these limitations, such primer/ink and specific protective cover layer, are merely for meeting specific customer requirements. These elements are well-known in available in the art. With respect to the type of metal, Finn et al disclose any metal or metal alloy can be used. Therefore, to modify the teachings of Finn to include these specific would an obvious extension. 
Regarding claims, 11-16, the limitations have been met above.
Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regard Finn (US Pub. 20018/0123221), the examiner respectfully disagrees. Finn is qualified as a prior art, it anticipates and/or renders the claims obvious. No detailed arguments were presented. The applicant’s argument is not persuasive. Refer to the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876